                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                     March 11, 2019
                   IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                   FOR THE SOUTHERN ][)!STRICT OF TEXAS
                             HOUSTON ])IVISION

GREGORY CARRAWAY,                              §
(TDCJ #00487360)                               §
                                               §
              Petitioner,                      §
                                               §
v.                                             §   CIVIL ACTION NO.4: 17-cv-3440
                                               §
LORIE DAVIS,                                   §
                                               §
              Respondent.                      §

                            MEMORANDUl\1 AND ORDER

       Gregory Carraway, a Texas state inmate, seeks a writ of habeas corpus under 28

U.S.C. § 2254 to challenge the calculation ofhis mandatory supervision eligibility. (Docket

Entry No. 1). Carraway has also filed a menorandum of law in support of his petition.

(Docket Entry No. 2). The respondent, Lorie Davis, moves for summary judgment on the

ground that Carraway's petition is successive or, alternatively, that it is barred by the one-

year statute of limitations and without merit. (Docket Entry No. 12). Carraway objects.

(Docket Entry No. 15). Also pending before the Court is Carraway's motion for a status

report or hearing. (Docket Entry No. 16).

       After considering all of the pleadings, the state-court records, and the applicable law,

the Court grants the respondent's motion and dismisses this case because Carraway does not

have the necessary permission to file it, meaning that this Court has no jurisdiction. The

reasons are explained below.
I.     Background

       Carraway is incarcerated in the Texas Department of Criminal Justice- Correctional

Institutions Division as the result of his 1988 state-court conviction in Harris County Cause

Number 48454 7. He was convicted of aggravat~~d robbery and sentenced to a 40-year prison

term. He is also incarcerated as the result ofhis :W04 state-court conviction in Harris County

Cause Number 971663. He was again convickd of aggravated robbery and sentenced to a

concurrent 25-year prison term.

       In May 2017, Carraway filed a state habeas application under Article 11.07 of the

Texas Code of Criminal Procedure to challenge the calculation of his mandatory supervision

eligibility in connection with his concurrent sen~ences. See Ex parte Carraway, Application

No. WR-46,346-06. The Texas Court of Criminal Appeals denied the application, without

a written order, in October 2017. !d.

       In a federal habeas petition, executed in November 2017, Carraway contends that he

is entitled to relief because TDCJ is improperly calculating his mandatory supervision

eligibility date, in violation of his right to due process. See Docket Entry No. 1, at 5; Docket

Entry No. 2. Specifically, Carraway asserts that he is eligible for mandatory supervision in

connection with his 1988 conviction. He contt:nds that he is entitled to release, regardless

of whether he is eligible for mandatory supervi~;ion in connection with his 2004 conviction,

because the sentences are running concurrently.




                                               2
       Court records reflect that Carraway has filed a previous federal habeas petition, in

which he challenged his 2004 aggravated robbt:::ry conviction and sentence. See Carraway

v. Davis, Civil No. 4:17-cv-2073 (S.D. Tex. March 28, 2018) (order dismissing case with

prejudice). He has not sought permission to    fil,~   this petition.

II.    The Legal Standards

       Summary judgment is proper when the record shows "no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter oflaw." FED. R.

CIV. P. 56(a). In ordinary civil cases, a district court considering a motion for summary

judgment must construe disputed facts in a light most favorable to the nonmoving party. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242,255 (1986) ("The evidence ofthe nonmovant

is to be believed, and all justifiable inferences are to be drawn in his favor."). "As a general

principle, Rule 56 of the Federal Rules of Civil Procedure, relating to summary judgment,

applies with equal force in the context ofhabea~. corpus cases." Clark v. Johnson, 202 F .3d

760, 764 (5th Cir. 2000). However, a court on :mmmary judgment must view the evidence

through "the prism of the substantive evidentiary burden." Anderson, 477 U.S. at 254.

Congress, through AEDP A, has constricted both the nature and availability ofhabeas review.

The Court applies general summary judgment ;;;tandards to the extent they do not conflict

with the AEDPA. See Smith v. Cockrell, 311 F.3d 661, 668 (5th Cir. 2002) ("[Rule 56]

applies only to the extent that it does not conflict with the habeas rules."), abrogated on other

grounds by Tennard v. Dretke, 542 U.S. 274 (2J04).


                                               3
       Carraway is representing himself. Self-represented habeas petitions are construed

liberally and are not held to the same stringent and rigorous standards as pleadings lawyers

file. See Martin v. Maxey, 98 F.3d 844, 847 n.4 (5th Cir. 1996); Guidroz v. Lynaugh, 852

F.2d 832, 834 (5th Cir. 1988); Woodall v. Fot1, 648 F.2d 268, 271 (5th Cir. Unit A June

1981 ). The Court broadly interprets Carraway's state and federal habeas petitions. Bledsue

v. Johnson, 188 F.3d 250, 255 (5th Cir. 1999).

III.   Discussion

       The pending petition Carraway filed in this case is an unauthorized successive

application under 28 U.S.C. § 2244(b ). Befon: a second or successive application can be

filed in the district court, the applicant must move in the appropriate court of appeals for an

order authorizing the district court to consider the application.          See 28 U.S.C. §

2244(b)(3)(A). If the pending petition is a successive writ, the Court has no jurisdiction to

consider it without prior authorization from the Fifth Circuit.

       The Fifth Circuit has recognized that ';a prisoner's application is not second or

successive simply because it follows an earlier federal petition." In re Cain, 137 F.3d 234,

235 (5th Cir. 1998). A later application is succe~sive when it: (1) raises a claim challenging

the conviction or sentence that was or could have been raised in an earlier petition; or (2)

otherwise constitutes an abuse of the writ. /d.; see also United States v. Orozco-Ramirez,

211 F.3d 862, 867 (5th Cir. 2000). Carraway fails to demonstrate why he could not have

raised the claims he raises here in his previous iederal habeas petition. Carraway knew, or


                                              4
should have known, that he was not eligible fm release to mandatory supervision in July

2004, when he was convicted and sentenced for his second aggravated robbery offense. 1

Alternatively, Carraway knew the basis of his allegations at least by December 25, 2012, the

date Carraway believes he should have been released to mandatory supervision. Because

Carraway filed his previous federal habeas petition in 20 17, well after either date, the

pending petition meets the     second-or-successiv~     criteria.

       Because the pending petition is successive, Carraway must seek authorization from

the Fifth Circuit before this Court can consider his application.                     See 28 U.S.C.

§ 2244(b )(3)(A). "Indeed, the purpose of [28 U.S.C. § 2244(b )] was to eliminate the need

for the district courts to repeatedly consider challenges to the same conviction unless an

appellate panel first found that those challenges had some merit." United States v. Key, 205

F.3d 773,774 (5th Cir. 2000) (citing In re Cain, 137 F.3d 234,235 (5th Cir. 1998)). Absent

this authorization from the Fifth Circuit, the Court lacks jurisdiction over the petition. !d.

at 77 5. It must be dismissed as an unauthorized successive writ.

IV.    Certificate of Appealability

       Rule 11 of the Rules Governing Section 2254 Cases requires a district court to issue

or deny a certificate of appealability when entering a final order that is adverse to the




See Tex. Gov't Code§ 508.149(a)(12) (West 2004) ("An inmate may not be released to mandatory
supervision if the inmate is serving a sentence for or 1as been previously convicted of... a first degree
felony under Section 29.03, Penal Code[.]").


                                                   5
petitioner. See 28 U.S.C. § 2253. A certificate of appealability will not issue unless the

petitioner makes "a substantial showing of the denial of a constitutional right," 28 U.S.C. §

2253( c)(2), which requires a petitioner to demon5trate "that reasonable jurists would find the

district court's assessment of the constitutional claims debatable or wrong." Tennard v.

Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

This requires the petitioner to show "that reasom.ble jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the

issues presented were 'adequate to deserve encouragement to proceed further."' Miller-El

v. Cockrell, 537 U.S. 322,336 (2003). When denial ofreliefis based on procedural grounds,

the petitioner must show not only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right," but also that they "would

find it debatable whether the district court was correct in its procedural ruling." Slack, 529

U.S. at 484.

       The Court concludes that jurists ofreaso1 would not debate whether any procedural

ruling in this case was correct or whether Carraway stated a valid claim for relief. A

certificate of appealability will not issue.

IV.    Conclusion and Order

       Based on the foregoing, the Court ORDJB:RS as follows:

       1.      The respondent's motion for summary judgment, (Docket Entry No. 12), is
               GRANTED.




                                               6
2.   Carraway's motion for a status report or hearing, (Docket Entry No. 16), is
     DENIED as moot.

3.   Carraway's habeas corpus petition is DISMISSED without prejudice, for lack
     of jurisdiction as an unauthorized successive application.

4.   A certificate of appealability is DlB:NIED.
                                                   MAR 0 R 2019
     SIGNED at Houston, Texas, on - - - - - - 1 - - - - - - - - - -



                                                           H. BENNETT
                                                           S DISTRICT JUDGE




                                    7
